144 P.3d 48 (2006)
STATE of Kansas, Appellee,
v.
Michael Lee MARSH, II, Appellant.
No. 81,135.
Supreme Court of Kansas.
October 18, 2006.

SUPPLEMENTAL OPINION
PER CURIAM.
In State v. Marsh, 278 Kan. 520, 102 P.3d 445 (2004), we affirmed appellant's convictions and sentences for first-degree premeditated murder and aggravated burglary. We reversed appellant's convictions for capital murder and aggravated arson after holding the trial court committed reversible error by excluding circumstantial evidence connecting a third party, the victim's husband, to the crimes. A majority of the court also held that the weighing equation, K.S.A. 21-4624(e), was unconstitutional on its face under the Eighth and Fourteenth Amendments to the United States Constitution.
The Supreme Court of the United States granted appellee's petition for writ of certiorari, 544 U.S. 1060, 125 S. Ct. 2517, 161 L. Ed. 2d 1109 (2005), and later reversed this court's holding that K.S.A. 21-4624(e) is unconstitutional under the Eighth and Fourteenth Amendments. Kansas v. Marsh, ___ U.S. ___, ___, 126 S. Ct. 2516, 165 L. Ed. 2d 429 (2006).
That part of our decision in State v. Marsh which held K.S.A. 21-4624(e) unconstitutional under the Eighth and Fourteenth Amendments to the United States Constitution is hereby vacated. Our decision in Marsh reversing appellant's convictions for capital murder and aggravated arson and affirming appellant's convictions and sentences for first-degree premeditated murder and aggravated burglary remains unchanged. The case is remanded with directions to grant appellant a new trial on the capital murder and aggravated arson charges.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this decision.